ORDER

The uncontested report of the referee is approved, and the respondent is suspended for three years, effective nunc pro tunc August 11, 1992, which was the date of this Court’s Order of Emergency Suspension. The respondent shall not be reinstated until he proves rehabilitation pursuant to rule 3-7.10 of the Rules Regulating The Florida Bar. We further approve the recommendation of the referee that paragraph three of this Court’s August 11, 1992, order be dissolved to the extent that it prohibits the respondent from receiving his last severance paycheck from the Bateman Graham Law Firm. Respondent is further directed to comply with all terms and conditions of the referee’s report.
Judgment for costs in the amount of $5,072.06 is hereby entered against the respondent, for which sum let execution issue.
Not final until time expires to file motion for rehearing and, if filed, determined.
OVERTON, MCDONALD, GRIMES and HARDING, JJ., concur.
KOGAN, J., dissents with an opinion, in which BARKETT, C.J. and SHAW, J., concur.